Citation Nr: 1103502	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO. 07-16 273	)	DATE
	)


On appeal from the 
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for 
left shin splint (claimed as lower leg pain).

2. Entitlement to an initial rating in excess of 10 percent for 
right shin splint (claimed as lower leg pain).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to January 1998 
and from February 2003 to June 2004. Service department 
documentation further reflects that the Veteran had an additional 
prior period of active service of six months and eleven days.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

On February 5, 2008, prior to the promulgation of a decision in 
the appeal, VA received written, signed notification from the 
appellant that a withdrawal of this appeal is requested; the 
request was forwarded from the RO to the Board in March 2008.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed. 
38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision. 38 C.F.R. § 20.204 (2010). 
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204. 

In the present case, the appellant has withdrawn this appeal by 
written and signed  correspondence received by the RO on February 
5, 2008, and forwarded to the Board in March 2008. In that 
correspondence, the Veteran wrote:

I just recently received the letter enclosed that my 
appeal is being sent to the Boards [sic] of Veterans 
Appeals for disposition. When I received my disability 
compensation award I thought I returned the Appeal 
Status Election Form to the V.A. but I am sorry to say 
that I didn't. Enclose[d] is the appeal election form 
with my selection chosen. Please forgive my 
forgetfulness and respect my decision. Again, I 
apologize and I do thank you for your time and 
consideration. 

Attached to the letter is an Appeal Status Election Form, with an 
"X" placed in the box next to the option that reads "I am 
satisfied with your decision on my appeal with respect to all 
issues. Please withdraw my appeal."

VA records indicate that the RO forwarded the correspondence to 
the Board, where it was associated with the Veteran's claims file 
in March 2008. The "cc" or copy-to line of the RO forwarding 
letter indicates that a copy of the Veteran's correspondence 
requesting that his appeal be withdrawn was provided to the 
Veteran's representative.

The Board acknowledges that the Veteran's representative provided 
a Written Brief Presentation in support of the Veteran's appeal 
in December 2010; however, this contradicts or ignores the clear 
written and signed request from the Veteran himself over two 
years prior that his appeal as to all issues be withdrawn. Under 
these facts, the Board is compelled to regard the December 2010 
Written Brief Presentation from the Veteran's representative as 
having been in error. There is no authority in applicable laws or 
regulations under which a Veteran's representative may over-ride 
or countermand a Veteran's signed and written request, received 
by VA over two years prior, to withdraw an appeal before the 
Board.

Hence, there remain no allegations of errors of fact or law for 
appellate consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


